     Case 2:21-cv-00026 Document 4 Filed 01/15/21 Page 1 of 4 PageID #: 16




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION



ex rel BRANDON JENNINGS,

             Petitioner,

v.                                                  Case No. 2:21-cv-00026

WILLIAM WOODARD WEBB, et al.,

             Respondent.


                     MEMORANDUM OPINION AND ORDER

      Pending before the court is Petitioner’s Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241 [ECF No. 1]. By standing order, this matter is referred to

United States Magistrate Judge Dwane L. Tinsley for submission of proposed

findings and recommendation for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

For reasons appearing to the court, the referral to the magistrate judge is

WITHDRAWN. As addressed below, it is hereby ORDERED that this civil action be

DISMISSED WITHOUT PREJUDICE.

I.    Background

      On June 13, 2019, Petitioner was convicted by a jury of numerous sex

trafficking and child pornography offenses in the United States District Court for the

Eastern District of North Carolina. Jury Verdict, United States v. Jennings, No. 5:18-

cr-00318-FL-1 (E.D.N.C., June 13, 2019), ECF No. 119.          On August 18, 2020,

Petitioner was sentenced to various concurrent terms of imprisonment ranging
      Case 2:21-cv-00026 Document 4 Filed 01/15/21 Page 2 of 4 PageID #: 17




between 60 months and life. Id., Amended Judgment, ECF No. 194. On August 19,

2020, Petitioner filed a notice of appeal to the United States Court of Appeals for the

Fourth Circuit. Id., Notice of Appeal, ECF No. 187. His appeal, United States v.

Jennings, No. 20-4432, is pending in the appellate court.

II.    Discussion

       Upon review of the instant petition, it is apparent that it was prematurely filed

in the wrong court. Petitions for habeas corpus relief under 28 U.S.C. § 2241 must

be brought in the district where the prisoner is incarcerated, naming the prisoner’s

custodian as the respondent. Thus, Petitioner’s § 2241 petition should have been filed

in the United States District Court for the Northern District of West Virginia, which

is the court with jurisdiction over USP Hazelton, where he is presently incarcerated.

       Nonetheless, because Petitioner’s claims challenge the validity of his

conviction and sentence, they must be addressed either in his pending appeal or in a

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 filed in the

sentencing court, and not under § 2241. In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(§ 2255 is the exclusive collateral remedy for testing the validity of federal judgments

and sentences unless there is a showing that the remedy is inadequate or ineffective).

The remedy under § 2241 is not an additional, alternative, or supplemental remedy

to that prescribed under § 2255 or for a direct appeal. Id.; see also Rodriguez v.

Streeval, No. 7:20CV00589, 2020 WL 6729294, at *2 (W.D. Va. Nov. 16, 2020)

(“Ordinarily, a motion pursuant to § 2255, not § 2241, is the appropriate vehicle for




                                           2
       Case 2:21-cv-00026 Document 4 Filed 01/15/21 Page 3 of 4 PageID #: 18




challenging a conviction or the imposition of a sentence after a direct appeal has

concluded).

        “A section 2241 petition that seeks to challenge the validity of a federal

sentence must either be dismissed or construed as a section 2255 motion.” Pack v.

Yusuff, 218 F.3d 448, 452 (5th Cir. 2000). In light of his pending appeal, it appears

that Petitioner’s judgment is not yet final and that a § 2255 motion would be

premature.     Therefore, I FIND that Petitioner’s claims for relief may be most

appropriately addressed, if at all, in his pending appeal and that the instant petition

should be dismissed without prejudice.

III.    Conclusion

        For the reasons stated herein, it is hereby ORDERED that Petitioner’s Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241 is DISMISSED WITHOUT

PREJUDICE. The court has additionally considered whether to grant a certificate of

appealability. See 28 U.S.C. § 2253(c). A certificate will not be granted unless there

is “a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). The

standard is satisfied only upon a showing that reasonable jurists would find that any

assessment of the constitutional claims by this court is debatable or wrong and that

any dispositive procedural ruling is likewise debatable. Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252

F.3d 676, 683-84 (4th Cir. 2001). The court concludes that the governing standard is

not satisfied here. Accordingly, a certificate of appealability is DENIED.




                                           3
    Case 2:21-cv-00026 Document 4 Filed 01/15/21 Page 4 of 4 PageID #: 19




      The Clerk is directed to send a copy of this Memorandum Opinion and Order

to counsel of record and any unrepresented party.

                                      ENTER:        January 15, 2021




                                         4
